DETAILED ACTION
Response to Amendment
In the amendment dated 4/7/21, the following has occurred: Claims 1, 5, 11, and 14 have been amended; and new Claims 19-20 have been added.
Claims 1-20 are pending.  Claims 1-4 and 19-20 are examined in this office action.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 4/7/21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 20080268344 (hereinafter, US’344).

    PNG
    media_image1.png
    303
    570
    media_image1.png
    Greyscale

US’344 discloses a pouch type secondary battery (see “a pouch type secondary battery…”, [0042], Fig. 1), wherein an electrode lead of the pouch type secondary battery and an electrode lead of an adjacent different pouch type secondary battery are welded together to construct a battery module (see “... cathode tap… 111… anode tap… 121…”, [0042-0043], Fig. 3), and
wherein the electrode lead of the pouch type secondary battery includes a length extended part so that, after cutting a welded part of the electrode leads of the pouch type secondary battery and the adjacent different pouch type secondary battery to form electrode leads of remaining length, the electrode leads of remaining length are welded together again (see Fig. 3 above – it is noted that the claim is directed to a single secondary battery and not a module of multiple battery.  The other pouch or the other electrode lead is interpreted as being configured to connect to the electrode lead of the instant pouch.  Furthermore, it is noted that the weldable part would be the top part of the electrode lead 111/121.  The insulation 300/400 is facilitated to bend at the notch 310/410 and thus can also be facilitated to remove at the same notch),
wherein each pouch type secondary battery includes a terrace, and the electrode lead is folded into the terrace of the pouch type secondary battery (see Fig. 7 – the terrace or insulating tape 300 has its first bend at 310 and the cathode tap 111 has its bend as shown below).

    PNG
    media_image2.png
    240
    587
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 20080268344 (hereinafter, US’344), in view of Muroi, US 20170005302.
As to Claim 1:

    PNG
    media_image1.png
    303
    570
    media_image1.png
    Greyscale

US’344 discloses a pouch type secondary battery (see “a pouch type secondary battery…”, [0042], Fig. 1), wherein an electrode lead of the pouch type secondary battery and an electrode lead of an adjacent different pouch type secondary battery are welded together to construct a battery module (see “... cathode tap… 111… anode tap… 121…”, [0042-0043], Fig. 3), and
wherein the electrode lead of the pouch type secondary battery includes a length extended part so that, after cutting a welded part of the electrode leads of the pouch type secondary battery and the adjacent different pouch type secondary battery to form electrode leads of remaining length, the electrode leads of remaining length are welded together again (see Fig. 3 above – it is noted that the claim is directed to a single secondary battery and not a module of multiple battery.  The other pouch or the other electrode lead is interpreted as being configured to connect to the electrode lead of the instant pouch.  Furthermore, it is noted that the weldable part would be the top part of the electrode lead 111/121.  The insulation 300/400 is facilitated to bend at the notch 310/410 and thus can also be facilitated to remove at the same notch).
However, US’344 does not disclose the length of the length extended part.
It is noted that the length extended part is part of the length of the tab.  In respect to that, Muroi also discloses a secondary battery having tabs 31 with terrace 40 as shown in Figure 3 [0026] which is similar to the battery of US’344.  Muroi further discloses that the lead tab can have a dimension in the range of 3 mm to 20 mm [0016, 0139] as to have sufficient length to weld itself to an external device.  With respect to “the length extended part”, it is noted that the length extended part is considered an excess part of the lead tab.  Since Muroi has taught that a lead tab can have 3 mm to 20 mm which overlaps the claimed range of 7 mm to 15 mm, the excess part and the welded part are still within taught range of Muroi.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the taught range of 3 mm to 20 mm as the lead length of US’344 [0016, 0139] as to have sufficient length to weld itself to an external device.  
Additionally, it would have been obvious to a skilled artisan to adjust the length range of Muroi to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 2:
(see Fig. 3 above – the surplus part covers the length extended part as shown above).
As to Claim 3:
	US’344 discloses the lead film includes a notch on two sides of a part of the lead film sticking out of the pouch case, the notches being arranged to make the surplus part removable from the length extended part (see Fig. 3 above – the surplus part covers the length extended part as shown above.  The notches 310/410 are included as to facilitate bending but can also be facilitate to remove as well).
As to Claim 4:
	US’344 discloses further comprising an insulation tape that covers the length extended part (see Fig. 3, [0042] – the insulation tape 300/400 covers the electrode lead 111/121).
As to Claim 19:
	US’344 discloses each pouch type secondary battery includes a terrace, and the electrode lead is folded into the terrace of the pouch type secondary battery (see Fig. 7 – the terrace or insulating tape 300 has its first bend at 310 and the cathode tap 111 has its bend as shown below).

    PNG
    media_image2.png
    240
    587
    media_image2.png
    Greyscale


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 20170018756 (hereinafter, US’756), in view of Muroi, US 20170005302.
As to Claim 1:

    PNG
    media_image3.png
    397
    531
    media_image3.png
    Greyscale

US’756 discloses a pouch type secondary battery (see “a case 110…”, [0051], Fig. 1), wherein an electrode lead of the pouch type secondary battery and an electrode lead of an adjacent different pouch type secondary battery are welded together to construct a battery module (see “… electrode tab… 171… 172…”, [0051-0053], Figs. 1, 8), and
wherein the electrode lead of the pouch type secondary battery includes a length extended part so that, after cutting a wielded part of the electrode leads of the pouch type secondary battery and the adjacent different pouch type secondary battery to form electrode leads of remaining length, the electrode leads of remaining length are welded together again (see Fig. 8 above – it is noted that the claim is directed to a single secondary battery and not a module of multiple battery.  The other pouch or the other electrode lead is interpreted as being configured to connect to the electrode lead of the instant pouch.  Furthermore, it is noted that the weldable part would be the top part of the electrode tab 171/172.  The sealing part 190 and the insulation film are separated as shown as to facilitate the removal of the sealing part 190 at the cut/notch).
However, US’756 does not disclose the length of the length extended part.
It is noted that the length extended part is part of the length of the tab.  In respect to that, Muroi also discloses a secondary battery having tabs 31 with terrace 40 as shown in Figure 3 [0026] which is similar to the battery of US’756.  Muroi further discloses that the lead tab can have a dimension in the range of 3 mm to 20 mm [0016, 0139] as to have sufficient length to weld itself to an external device.  With respect to “the length extended part”, it is noted that the length extended part is considered an excess part of the lead tab.  Since Muroi has taught that a lead tab can have 3 mm to 20 mm which overlaps the claimed range of 7 mm to 15 mm, the excess part and the welded part are still within taught range of Muroi.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the taught range of 3 mm to 20 mm as the lead length of US’756 [0016, 0139] as to have sufficient length to weld itself to an external device.  
Additionally, it would have been obvious to a skilled artisan to adjust the length range of Muroi to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 2:
(see Fig. 8 above – the surplus part covers the length extended part as shown above).
As to Claim 4:
	US’756 discloses further comprising an insulation tape that covers the length extended part (see Fig. 8, [0051-0053] – the insulation tape 300/400 covers the electrode lead 111/121).
Claims 3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 20170018756 (hereinafter, US’756), in view of Muroi, as applied to claim 1 above, and further in view of Kim et al., US 20080268344 (hereinafter, US’344).
As to Claim 3:
	US’756 discloses notch/cut on two sides of the a part of the lead film and the cut/notch being arranged to make the surplus part or sealing part 190 to be easily removed from the length extended part.  However, US’756 does not disclose that the sealing part is sticking out of the pouch.
	In the same field of endeavor, US’344 also discloses a pouch case secondary battery having a lead film with notches (see Fig. 3 [0042-0043]) similar to that of US’756.  US’344 also discloses notches by the film outside of the pouch to facilitate the electrode tab to bend at the notches location (Fig. 3, [0042-0043]).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate notches external to the pouch case as taught by US’344 to the battery of US’756 as to facilitate the electrode tab to bend at the notches location (Fig. 3, [0042-0043]).
As to Claim 19:
	US’756 teaches each pouch type secondary battery includes a terrace, and the electrode lead extends out from it (see Fig. 4 – US’756 discloses the terrace or sealing parts 190 and the first/second electrode taps 171/172).

	In the same field of endeavor, US’344 also discloses a pouch case secondary battery having a lead film with notches (see Fig. 3 [0042-0043]) similar to that of US’756.  Also, US’344 discloses in Figure 7 that the insulating tape and the tabs can be bent twice as shown in Figure 7 below as to connect to a protection circuit [0063].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the insulating tape of US’756 that can be bent/folded twice as taught by US’344 as to incorporate to connect to a protection circuit [0063].
As to Claim 20:
	

    PNG
    media_image3.png
    397
    531
    media_image3.png
    Greyscale

US’756 discloses a pouch type secondary battery (see “a case 110…”, [0051], Fig. 1), wherein an electrode lead of the pouch type secondary battery and an electrode lead of an adjacent different pouch type secondary battery are welded together to construct a battery module (see “… electrode tab… 171… 172…”, [0051-0053], Figs. 1, 8), and
(see Fig. 8 above – it is noted that the claim is directed to a single secondary battery and not a module of multiple battery.  The other pouch or the other electrode lead is interpreted as being configured to connect to the electrode lead of the instant pouch.  Furthermore, it is noted that the weldable part would be the top part of the electrode tab 171/172.  The sealing part 190 and the insulation film are separated as shown as to facilitate the removal of the sealing part 190 at the cut/notch).
	However, US’756 does not disclose that the electrode lead is folded into the terrace of the pouch type secondary battery.
	In the same field of endeavor, US’344 also discloses a pouch case secondary battery having a lead film with notches (see Fig. 3 [0042-0043]) similar to that of US’756.  Also, US’344 discloses in Figure 7 that the insulating tape and the tabs can be bent twice as shown in Figure 7 below as to connect to a protection circuit [0063].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the insulating tape of US’756 that can be bent/folded twice as taught by US’344 as to incorporate to connect to a protection circuit [0063].

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the proposed amendment of Claims 19-20, it is noted that the amendment would have overcome primary reference US’576 as it does not disclose a folded electrode lead but the amendment would not overcome primary reference US’344 as US’344 discloses folded/bent electrode lead as shown in Figure 7 (see Fig. 7 – the terrace or insulating tape 300 has its first bend at 310 and the cathode tap 111 has its bend as shown below).

    PNG
    media_image2.png
    240
    587
    media_image2.png
    Greyscale

	For the reasons above, applicant’s argument has been considered but are not fully persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723